Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-21 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed steps of detecting an obstacle by a primary autonomous driving system (ADS) and a secondary ADS using an obstacle detection algorithm based on sensor data provided by a plurality of sensors on the ADV; calculating a first controlled stop distance and a second controlled stop distance by the primary ADS and secondary ADS respectively based on a speed and a deceleration capability of the ADV in response to detecting the obstacle; exchanging the first and second controlled stop distances between the primary ADS and secondary ADS to determine a third controlled stop distance; and activating a controlled stop operation by the primary ADS to decelerate the ADV based on the third controlled stop distance, in response to determining that the ADV reaches within the third controlled distance between the ADV and the obstacle, in combination with the remaining claim limitations. 


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
September 10, 2021